—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated August 7, 1997, which denied his motion to punish the plaintiff wife for contempt without prejudice to renewal of the motion for that relief in the Family Court.
Ordered that the order is affirmed, without costs or disbursements.
This action was discontinued in November 1996. The Supreme Court did not improvidently exercise its discretion in denying the husband’s motion to punish the wife for contempt without prejudice to renewal in the Family Court where the parties are engaged in ongoing litigation regarding the visitation issues raised by the husband’s motion. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.